Case 7:19-cv-00411 Document 56-1 Filed on 09/09/20 in TXSD Page 1 of 2

STATE OF CALIFORNIA §
§
COUNTY OF ALAMEDA §

AFFIDAVIT
On this day, Mark Robert Tompkins appeared before me, the undersigned notary public, and after
I administered an oath to him, upon his oath, he said:

“My name is Mark Robert Tompkins. I am over 18 years of age, of sound mind, and am competent
in all respects to make this affidavit. I have never been convicted of a felony or misdemeanor involving
moral turpitude. Everything contained herein is based upon my own personal knowledge and is true and
correct.”

I hold B.S. and M.S. degrees in Civil and Environmental engineering from the University of Illinois,
Urbana-Champaign, and a Ph.D. in Environmental Planning from the University of California, Berkeley.
All of my academic work focused on river management, specifically in the areas of hydrology, hydraulics,
sediment transport, flood management, and ecosystem restoration. I am a registered professional civil
engineer in the States of California and Washington. I have over twenty years of professional consulting
experience working on rivers throughout the United States. I have worked extensively on evaluations of the
impacts of proposed structures along river corridors, including detailed flood management and river

restoration studies on the Trinity River in Texas.

I have reviewed recent and historical aerial photographs in the vicinity of Fisher Industries’ proposed
bollard fence project along approximately three miles of the Rio Grande River near the National Butterfly
Center in Hidalgo County, Texas showing typical conditions along the river corridor in the vicinity of the
proposed project. I have also reviewed photographs and other documentation of the Rio Grande River
flooding during the extreme flows that occurred during Hurricane Alex in 2010. I have also reviewed Fisher
Industries’ October 28, 2019 memorandum titled “Analysis of the lateral flow rates and volumes from
floodway to floodplain” and six accompanying graphics prepared by Greg Gentsch, P.E. in support of

Fisher Industries’ contention that their proposed “bollard fence will have no significant detrimental effect
Case 7:19-cv-00411 Document 56-1 Filed on 09/09/20 in TXSD Page 2 of 2

on the performance of the Floodway channel.” These materials lack the detail and rigor required to support
Fisher Industries’ conclusions regarding the detrimental effects of their proposed bollard fence project on
the Rio Grande River ecosystem and surrounding landowners, including the National Butterfly Center.
These materials do not state the range of Rio Grande River flows considered in their analyses, and do not
appear to have considered extreme high flows such as occurred during Hurricane Alex in 2010. In addition,
these materials do not appear to evaluate a range of flow conditions, making it impossible to determine how
the proposed bollard fence project will impact the area under different combinations of river and surface
flow. Further, the analyses do not appear to have considered sediment transport or debris transport at any

flow.

I expect with a reasonable degree of scientific certainty that if constructed, the 15,600 foot long, 18 foot tall
bollard fence will change hydraulic, sediment transport, and debris transport conditions in and along the
Rio Grande River adjacent to, upstream of, and downstream of the proposed fence during future high flow
events. In addition, | expect with a reasonable degree of scientific certainty that these hydraulic, sediment
transport, and debris transport changes will detrimentally impact lands owned by the National Butterfly
Center. These detrimental impacts could include topographic and vegetative changes detrimental to the
ecological values of the National Butterfly Center’s land as well changes in erosion patterns that could
effectively remove portions of the land and changes in deposition patterns that could effectively destroy

portions of the land.

Further Affiant sayeth not. YY bs 7 =

Signature,

 

SWORN TO AND SUBSCRIBED before me by Lhwk Lobret 7 4yytyon this the

2 nol day of faramletity2019. FO}

 

(SEAL)

 

   
  

 

is & KENDRA M. CANFIELD 1
A\ COMM. # 2223714 |
pYNOTARY PUBLICCALIFORNIA >
’] ALAMEDA COUNTY
My Commission Expires =
NOVEMBER 30,2021 [

eh
